DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 07 March 2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "the two-step purification process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20160222341) in view of Caschera “Coping With Complexity: Machine Learning Optimization of Cell-Free Protein Synthesis”.
	With respect to claims 1, 2, 7 and 17, Rao discloses a portable, cell-free bioprocessing system for on-site synthesis and delivery of an expressed target protein and verification of purity and consistency.  The system includes a protein expression module (Figure 3:200) comprising at least one dialysis cassette or a reactor including cell lysate, reaction mixture and DNA or RNA for a target protein.  This is described in at least paragraph [0043].  Paragraphs [0048], [0055] and [0067] teach that the system additionally includes a purification module (Figure 3:300) that comprises a metal ion 
	Caschera discloses a portable and compact cell-free bioprocessing system for the production of on-demand synthesized protein for point-of-care delivery.  Caschera teaches on at least pages 2218-2220 that an artificial intelligence machine learning system is used to provide data on the purity, potency and quality of the product protein by providing an output comparison to previously prepared proteins (“we demonstrate that an intelligent evolutionary search procedure, Evo-DoE, using a combination of statistical modeling and intelligent stochastic exploration, can made significant improvements in target protein yield”).
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Rao system with an artificial intelligence machine learning module. Caschera teaches that cell-free protein synthesis naturally requires a machine learning control system capable of continuously evaluating and comparing data on synthesized proteins to improve purity, potency and quality (“Although in vitro protein synthesis systems are remarkably simpler than whole-cell expression systems, they rely on a complex network of interacting factors that define a high-dimension compositional space.  Sequential adjustment of single factors cannot be effective to optimize the synthesis process since the presence of strongly nonlinear interactions among factors 
	
	With respect to claim 3, Rao and Caschera disclose the combination as described above.  Paragraphs [0083] and [0101] state that the cell lysate is from CHO cells or E. coli cells.

	With respect to claim 4, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraphs [0054] and [0062] that the cell lysate is combined with a buffer.

	With respect to claim 5, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraph [0082] that the reaction mixture includes amino acids, nucleotides, co-factors, enzymes, ribosomes, tRNA, polymerases and transcriptional factors.

	With respect to claim 6, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraph [0085] that the reaction mixture includes salts, polymeric compounds, cyclic AMP, inhibitors for protein or nucleic acid degrading enzymes, inhibitors or regulators of protein synthesis, oxidation/reduction adjusters, non-denaturing surfactants, and buffer components.

.
	
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20160222341) in view of Caschera “Coping With Complexity: Machine Learning Optimization of Cell-Free Protein Synthesis” as applied to claim 1, and further in view of Spetzler (US 20140148350) and Krishnan (US 20180322941).
	Rao and Caschera disclose the combination as set forth in claim 1, however do not appear to teach that the machine learning system uses a blind source separation (BSS) algorithm that uses independent-component analysis (ICA), or that the numerical or analysis data is captured by a smart phone app and transferred through a smartphone to a server for analysis.
	Spetzler discloses a system for characterizing and identifying biomarkers.  Spetzler teaches in at least paragraph [1242] that biochemical analysis systems typically use analysis methods that implement statistical, mathematical and computational algorithms that utilize linear and non-linear independent component analysis (ICA) and blind source separation.

	Before the effective filing date of the claimed invention, it would have been obvious to provide the system of Rao with a machine learning module that uses known algorithms (e.g. BSS algorithms that use ICA) and is connected to a cloud-based or physical server.  As evidenced by Spetzler and Krishnan, it is well within the ability of one of ordinary skill to operate a machine learning system using various analysis methods and strategies, as well as to provide connectivity via a wireless network to a server.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799